 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LATWAHN McELROY,                                   No. 2:18-cv-00455-TLN-EFB
12                       Plaintiff,
13            v.                                         ORDER
14    CHCF,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On August 2, 2019, the Court denied Plaintiff’s application for leave to proceed in forma
21   pauperis because Plaintiff is a three-strikes litigant within the meaning of 28 U.S.C. § 1915(g)
22   and granted Plaintiff twenty-one days within which to pay the $400 filing fee for this action.
23   (ECF No. 23.) Plaintiff was warned that failure to pay the filing fee within twenty-one days
24   would result in dismissal of this action. Id. Plaintiff has not paid the fee or otherwise responded
25   to the Order.
26          Accordingly, IT IS HEREBY ORDERED that this action is dismissed.
27   ///
28
 1   Dated: September 3, 2019

 2

 3

 4
                                Troy L. Nunley
 5                              United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
